Citation Nr: 0123334	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed 
as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim on appeal.

In March 2000, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.

As an initial procedural note, the veteran's service 
representative asserts that the veteran has raised a claim by 
inference during the May 2000 VA examination.  If the veteran 
desires to pursue another issue, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of any additional issues except for 
the one appearing on the title page, the Board lacks 
jurisdiction over any other claims at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The preponderance of the evidence shows no causal 
relationship between the veteran's service-connected left 
knee disability and claimed fibromyalgia.


CONCLUSION OF LAW

Fibromyalgia is not proximately due to a service-connected 
left knee disability.  38 U.S.C.A. § 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen  v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

The Board notes that the veteran has not claimed entitlement 
to service connection for fibromyalgia on a direct service 
connection basis; rather, he asserts that he developed 
fibromyalgia as a result of his service-connected left knee 
disability.  As his left knee disability is service 
connected, he thus argues that fibromyalgia should similarly 
be service connected.  

Medical Evidence

The first mention of a diagnosis related to symptoms of 
fibromyalgia is dated August 1996 in a Pain Clinic treatment 
note.  Apparently, the veteran had been referred for 
treatment of a five year history of chronic low back and knee 
pain, without a history of trauma, radiating to the thorax, 
thighs, and ankles.  Physical examination revealed a very 
exaggerated response to the examination.  The diagnosis was 
fibromyalgia with a history of depression.  The veteran 
reported the Pain Clinic diagnosis to his other health care 
providers and outpatient treatment records reflect the 
diagnosis.  In February 1997, he filed the current claim.

As part of the claim development, the veteran underwent 
neurological and orthopedic examinations in June 1997.  Of 
note, the examiners were in conflict as to whether the 
veteran's symptoms were consistent with fibromyalgia.  In the 
June 1997 neurology examination report, the examiner reviewed 
the claims file in order to address the issue of whether the 
veteran's fibromyalgia was a residual of past treatment for 
meningitis or considered a separate entity.  During the 
examination, the veteran reported that he was hospitalized in 
1990 and diagnosed as having meningitis.  He related that he 
recovered without any problems.  Current complaints included 
knee pain and back pain due to an altered gait.  The examiner 
noted a diagnosis of fibromyalgia symptoms in the claims file 
and a history of chondromalacia of the patella with 
retropatellar pain syndrome of the left knee.  After a 
physical examination, the examiner concluded that the 
veteran's fibromyalgia symptoms were related to his 
orthopedic problems and not related to a previous diagnosis 
of meningitis.  He concluded that an orthopedic evaluation 
had been ordered.

In the orthopedic examination, undertaken the same day, the 
examiner noted that the veteran had originally injured his 
knee in 1986 and was diagnosed with patellofemoral tendinitis 
and treated conservatively.  The examiner noted that the 
veteran had undergone a couple of arthroscopic debridements 
and an open surgical procedure for patellofemoral 
malalignment in 1990, which did not help.  He had been seen 
in the Orthopedic Clinic but was sent to the Pain Clinic when 
conservative measures failed.  The examiner noted that the 
veteran was diagnosed with progressive chronic pain syndrome 
and fibromyalgia at the Pain Clinic and had undergone a 
multitude of treatments.  After a physical examination, the 
examiner diagnosed patellofemoral syndrome and 
chondromalacia.  He concluded that the diagnoses of chronic 
pain syndrome and fibromyalgia were "bogus" and in no way 
had anything to do with the veteran's problems associated 
with the left knee.

Due to the conflict in the diagnoses, the Board remanded the 
issue by decision dated in March 2000 for further 
development, including undertaking a rheumatology 
consultation recommended in the June 1997 VA General Medical 
examination (which did not specifically address the issue of 
whether the veteran had symptoms consistent with 
fibromyalgia).  

In May 2000, the veteran underwent a VA fibromyalgia 
examination.  The examiner noted the in-service injury to the 
veteran's knee with a diagnosis of retropatellar syndrome and 
chondromalacia, the 1990 diagnosis of meningitis, and the 
1996 diagnosis of fibromyalgia.  After a fairly detailed 
medical examination, a review of the claims file, and a 
review of the conflicting opinions in the June 1997 VA 
examinations, the examiner diagnosed chronic pain syndrome, 
patellofemoral syndrome, and chondromalacia of the left knee.  

The examiner specifically opined that he saw no evidence of 
fibromyalgia and that there were no clinical manifestations 
or findings associated with the disorder.  The examiner 
referenced that the veteran had experienced migraine 
headaches since 1989, had no history of severe fatigue, 
demonstrated a normal memory based on the examination, had no 
history of difficulty concentrating, no paresthesia except as 
it related to surgery on the left knee, no history of 
alternating diarrhea and constipation, no history of 
irritable bladder syndrome, no chest pain, no palpitations, 
no clinical findings of point tenderness, which he remarked 
were very common in fibromyalgia, and that the veteran had a 
very exaggerated response to touch, even to slight pressure.  
The examiner concluded that the veteran was suffering from 
chronic pain syndrome but was without evidence of 
fibromyalgia.

In July 2000, the veteran underwent a rheumatology 
consultation.  On a one-page consultation sheet, the examiner 
noted that the veteran had fibromyalgia and chronic low back 
pain and was on muscle relaxers and pain medication.  The 
examiner noted that the veteran appeared to using the 
medication with moderation, given that the veteran 
experienced chronic pain syndrome.  He noted that it was 
reasonable for the veteran to continue his current dose of 
medication and suggested an alternative medication.  He 
dismissed the veteran from the Rheumatology Clinic with 
instructions to follow-up with another doctor.

Prior to the time the case was returned to the Board, the 
veteran challenged the rheumatology consultation and 
requested to be examined by a rheumatologist as he maintained 
was mandated by the Board's March 2000 remand.  The veteran 
conceded that a specialist performed the May 2000 VA 
examination but that a rheumatologist had not examined him.  
He also stressed that there had been no medical finding of 
whether it was as likely as not that his fibromyalgia was 
related to his service-connected left knee disability and 
requested a remand on that basis also.

Thereafter, the RO directed the claims file to a private 
board certified rheumatologist, who examined the veteran in 
March 2001.  The examiner reviewed the veteran's past medical 
history, including the in-service injury, diagnosis of 
chondromalacia patella of the left knee, the three surgical 
procedures, and the subsequent diagnosis of fibromyalgia.  He 
referenced the June 1997 conflicting medical opinions from 
the VA examiners.  After a physical examination, the 
rheumatologist concluded that the veteran had a history of 
chondromalacia patella but that he did not have symptoms 
consistent with fibromyalgia.  

The rheumatologist noted the veteran's exaggerated response 
to the examination and remarked that it made it almost 
impossible to detect what would appear to be underlying 
myofascial syndrome.  The examiner reflected on the veteran's 
tenderness to palpation in the buttocks regions, and large 
muscles of the thigh, back, shoulder, and upper extremities 
but noted that he had pain diffusely over all of his body.  
The examiner maintained that veteran had no point tenderness 
at any of the regional fibromyalgia trigger areas as one 
would expect.  The examiner opined that the veteran had 
symptoms consistent with myofascial pain and that the 
diagnosis of fibromyalgia was incorrect.  He believed that 
the veteran's complaints of pain were greatly over-
exaggerated and questioned diagnoses of psychogenic 
rheumatism or inflammatory myositis.

The veteran challenged the findings of the March 2001 
rheumatologist and maintained that the terms psychogenic 
rheumatism or myofascial pain syndrome referenced by the 
rheumatologist were synonymous with fibromyalgia.  He, thus, 
concluded that the March 2001 opinion supported his position 
that he had fibromyalgia.  In support of his assertion he 
submitted the front page of a 1996 article on fibromyalgia 
noting that it was sometimes known by those other names but 
that the American College of Rheumatology endorsed the term 
fibromyalgia.

Legal Analysis

After a careful review of the medical evidence contained in 
the claims file, the Board concludes that the preponderance 
of the evidence shows that the veteran does not have 
fibromyalgia secondary to his service-connected left knee 
disability.  

Specifically, the Board is compelled to place more probative 
weight on the most recent medical opinions, including the May 
2000 VA fibromyalgia examination and the March 2001 private 
rheumatology examination, which found that the veteran's 
symptoms were not consistent with fibromyalgia.  First, these 
two examinations focused directly on the issue under appeal; 
that is, whether a diagnosis of fibromyalgia was related to 
the veteran's service-connected left knee disability.  
Therefore, the Board places great weight on the medical 
opinions specifically addressing the issue now before it.  
Next, the Board is inclined to find the medical opinions from 
the two examinations compelling because both examiners 
(including a VA and non-VA examiner) concluded independently 
that the veteran's symptoms were, in fact, not consistent 
with fibromyalgia and that the past diagnosis of fibromyalgia 
was incorrect.  Moreover, the examiners in the May 2000 VA 
examination and the March 2001 private rheumatology 
examination reviewed the entire claims file and the veteran's 
past medical history prior to rendering their opinions.  
Accordingly, the Board relies significantly on these 
examinations and assigns them a greater probative weight. 

The Board has considered the veteran's contentions that the 
March 2001 report actually supports his position based on the 
examiner's suggestion that the veteran has symptoms 
consistent with myofascial pain syndrome and psychogenic 
rheumatism.  After a careful review of the March 2001 
language in the report and the page from a medical book 
submitted by the veteran, the Board finds that the March 2001 
report does not support the veteran's claim.  First, the 
rheumatologist in the March 2001 report clearly distinguished 
between the term fibromyalgia, and the terms myofascial pain 
syndrome and psychogenic rheumatism as evidenced by his 
differential diagnosis of the veteran's symptoms.  Further, 
it is not clear from the one-page submitted by the veteran 
whether the terms are used interchangeably as a medical 
matter.  The relevant portion of the article indicates that 
fibromyalgia has sometimes been called myofascial pain 
syndrome and psychogenic rheumatism, among other things; 
however, the article suggested that the terms were not 
synonymous by reference to the American College of 
Rheumatology's endorsement of the terms fibromyalgia.  In 
addition, the Board notes that the article was published in 
1996, some five years prior to the March 2001 opinion.  
Therefore, the Board is persuaded by the most recent medical 
opinion that the terms are not considered synonymous and that 
the March 2001 report does not support the veteran's claim. 

The Board has also reviewed the conflicting June 1997 VA 
neurologic and orthopedic examinations.  After carefully 
considering the reports, the Board places slightly more 
probative weight on the orthopedic examination, which 
concluded that the veteran's symptoms were not consistent 
with fibromyalgia.  Of note, while both examiners reviewed 
the veteran's medical history and conducted a physical 
examination, the neurologic examiner did not directly address 
the issue of whether the veteran's symptoms were consistent 
with a diagnosis of fibromyalgia; rather, the neurologic 
examination was undertaken to considered whether the 
veteran's symptoms were related to a previous diagnosis of 
meningitis.  Therefore, the VA neurologic examiner did not 
specifically address the veteran's diagnosis of fibromyalgia 
but seemingly assumed the diagnosis, based on a reported past 
medical history, and concluded that it was not related to 
meningitis.  

On the other hand, the VA orthopedic examination, conducted 
the same day, specifically considered whether the veteran's 
symptoms were consistent with fibromyalgia and concluded that 
they were not.  Because the orthopedic examiner focused on 
the issue now on appeal, the Board is inclined to place 
greater weight on that medical opinion.  Further, the VA 
orthopedic examiner's June 1997 medical opinion is consistent 
with the May 2000 and March 2001 opinions that the veteran's 
symptoms were not consistent with a diagnosis of 
fibromyalgia.  Because the orthopedic examiner addressed the 
issue of the accuracy of the diagnosis, the Board assigned 
the orthopedic examination more probative weight.  
Accordingly, the Board finds the conclusions of the 
neurologic examination somewhat less persuasive than the 
findings reported in the orthopedic examination.  

Next, the Board has considered the July 2000 rheumatology 
outpatient consultation report which noted a diagnosis of 
fibromyalgia.  After a review of the consultation report, the 
Board finds it of minimal probative value to the issue on 
appeal.  First, there is no indication that the 
rheumatologist had reviewed the veteran's claims file prior 
to noting a diagnosis of fibromyalgia.  Next, like the June 
1997 neurology examiner, the rheumatology consultant did not 
address the issue of the accuracy of the diagnosis of 
fibromyalgia but appeared to work on the assumption that the 
diagnosis was correct.  Finally, the rheumatology consultant 
did not specifically address the issue on appeal but focused 
rather on the treatment modalities for the veteran's 
symptoms.  Therefore, while the July 2000 rheumatology 
consultation note referenced a diagnosis of fibromyalgia, the 
Board places less probative weight on the evidence.  

Next, the Board has carefully considered the initial August 
1996 Pain Clinic note referencing a diagnosis of 
fibromyalgia.  While accepting that the veteran was diagnosed 
with fibromyalgia at that time, the Board is compelled to 
find that the preponderance of the evidence, particularly the 
more recent evidence, is not consistent with the 1996 
diagnosis.  Accordingly, the Board finds that the veteran's 
claim of fibromyalgia due to his service-connected left knee 
disability is not supported by the medical evidence of 
record.  

Based on the above evidence, the Board finds that the May 
2000 and March 2001 physicians' reviews and opinions that the 
veteran's symptoms are not consistent with a diagnosis of 
fibromyalgia consistent with the over-all medical evidence 
submitted for the record.  Specifically, the Board is 
particularly persuaded by the detail in the May 2000 and 
March 2001 examinations, the fact that detailed explanations 
were given for the medical opinions rendered, and that the 
examiners specifically addressed the issue now on appeal.  
While several treating physicians have noted a diagnosis of 
fibromyalgia, the Board observes that the treating physicians 
essentially relied on the diagnosis as provided by history 
and did not address the accuracy of the diagnosis.  The 
examiners specifically asked to address the etiology of the 
veteran's symptoms unanimously concluded that the diagnosis 
of fibromyalgia was not correct.  Therefore, the Board 
concludes that the preponderance of the evidence shows that 
the veteran's symptoms are not consistent with fibromyalgia.  
Accordingly, the claim of fibromyalgia on a secondary basis 
but necessarily be denied.  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's testimony, the contradicting VA medical 
opinions, and the subsequent private and VA medical opinions, 
in light of the applicable law and finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
Specifically, the Board finds particularly probative the most 
recent VA and private examinations and opinions because the 
examiners had access to the veteran's entire record, and 
specifically address the issue on appeal.  To the extent that 
a diagnosis of fibromyalgia is noted in other medical 
records, the Board finds that those opinions were based on 
the history as provided by the veteran.  The Board, however, 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  For that reason, the Board 
specifically accords more probative weight to the 
examinations undertake to address the accuracy of the 
diagnosis as they focused upon the critical inquiry of this 
appeal; that is, whether the veteran's claimed fibromyalgia 
is secondary to his service-connected left knee disability.  
As the preponderance of the evidence finds that the veteran's 
symptoms are not consistent with fibromyalgia, the Board is 
unable to grant the benefit sought.  

On a final procedural note, during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See also 
recently published regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), promulgated pursuant to the 
enabling statute.

In this case, the Board finds that the VA has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to this claim has been associated with the 
claims file.  Of note, the service representative reports 
that the veteran had received more current medical treatment 
than was associated with the claims file; however, after a 
review of the veteran's statement on the matter, the Board 
finds that the veteran was referencing a piece of medical 
evidence currently associated with the claims file.

Moreover, the veteran underwent multiple VA examinations and 
a private examination, which was specifically requested and 
granted by the RO prior to the time the claim was returned to 
the Board on appeal.  The most recent examinations 
specifically addressed the claim on appeal.  The Board finds 
that there is no need to remand the claim for yet another 
medical opinion as requested and to do so would delay final 
adjudication of the claim.  Therefore, the Board finds that 
the requirements of the VCAA have been satisfied.



ORDER

Service connection for fibromyalgia, claimed as secondary to 
a service-connected left knee disability, is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeal

 

